                  IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                     WESTERN DIVISION
         Robert Anderson,                   )
                                            )
               Plaintiff,                   )
                                            )
         v.                                 ) Case No.: 4:20-CV-00123-W-FJG
                                            )
         Jackson County, Missouri, et. al., )
                                            )
               Defendants.                  )


                                 FIRST AMENDED COMPLAINT1

         COMES NOW Plaintiff, Robert L. Anderson (“Plaintiff”), by and through

undersigned counsel, and for his Petition, hereby states to this Honorable Court as

follows:


                                       NATURE OF THE
                                          ACTION

           1.     This is a civil rights action brought under 42 U.S.C. § 1983 against

    Defendant Jackson County, Missouri concerning the Jackson County Department of

    Corrections’ (hereinafter “Defendant County”) failure to train and/or supervise its

    correctional officers, cruel and unusual punishment, and Defendant County’s failure to

    provide Plaintiff with adequate medical care, in violation of the Fourth, Fifth, Eighth, and

    Fourteenth Amendments to the United States Constitution. Defendant County employed

    Correct Care Solutions, LLC (hereinafter “Defendant Correct Care”) to administer the


1
 This action was originally filed in Jackson County, Missouri Circuit Court as a
“Petition.”
                                                 1

           Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 1 of 24
health care of inmates at Jackson County Detention Center (“JCDC”). The actions and

conduct of Defendants are the result of a policy, practice, custom, and deliberate

indifference on the part of Defendant County, which was at all relevant times led by

Defendant Joe Piccinini (“Defendant Piccinini”), and executed through Defendant

Correct Care. In this action, the Plaintiff’s foot became infected because of the dirty

conditions of JCDC and complete lack of treatment, despite repeated requests. Plaintiff’s

foot ended up nearly being amputated and he was forced to undergo two emergency

surgeries.

                                         PARTIE
                                           S

       2.     Plaintiff is a male citizen of the State of Missouri.

       3.     Jackson County is a governmental entity in the State of Missouri and owns,

operates, manages, directs, and controls the JCDC, which employed Defendant Piccinini

at all times relevant herein.

       4.     Defendant Piccinini was at all times relevant herein the Director of JCDC.

Consequently, he was a policymaker for Defendant County and JCDC, and he was JCDC

nursing staffs’ supervisor at all relevant times herein. He is sued in both his individual

and official capacity.

       5.     Defendant Correct Care is a duly organized limited liability company

formed under the laws of Kansas and operating in the state of Missouri as a health care

provider.

       6.    Defendant Correct Care was engaged in a joint venture with
       Defendant
                                             2

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 2 of 24
Jackson County in order to provide medical care to the inmates of the JCDC.

       7.     At all times relevant herein, Defendant Correct Care materially participated

in the promulgation of policies at JCDC and also contracted with Defendant Jackson

County for the training, supervision, direction, and control of all institutional medical and

nursing personnel. The Defendants together exercised final decision making authority

over institutional medical policies and procedures.

       8.      Defendant Correct Care and Defendant Jackson County made an express

or implied agreement, for a common purpose, with a community of pecuniary interest in

that common purpose, and an equal voice giving an equal right of control in the direction

of the enterprise.

                             JURISDICTION AND VENUE

       9.        The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       10.    Jurisdiction and venue are proper in Jackson County, State of

       Missouri pursuant to RSMo. § 508.010.

       11.    Plaintiff’s cause of action arises out of conduct that took place in

       Jackson


County, State of Missouri.

             FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       12.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

                                             3

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 3 of 24
       13.   Defendant Correct Care was obligated to provide comprehensive health

care services in accordance with the National Commission on Correctional Health Care

Standards and prevailing practices; comply with and adhere to Defendant County’s

departmental and institutional policies and procedures; provide specialty health care

services; make determinations of medical necessity and appropriateness of services and

treatment plans in accordance with nationally recognized, evidence-based criteria; and

perform health appraisal examinations of each inmate, including a complete medical

history and physical screening and other necessary tests or examinations.

       14.   Health care services at JCDC were administered by Defendant Correct Care

under the direction, supervision, and control of Defendants County and Piccinini.

       15.    Collectively, Defendants actions were not only intentionally willful and

reckless, in that they demonstrated a practices which elevated cost savings over prevailing

medical practices and patient care, but also demonstrated a deliberate indifference to and

disregard for the rights of Plaintiff and other inmates at JCDC.

       16.   Defendant Correct Care is (for the purposes of legal analysis) a corporation

that was acting under color of state law.

       17.   Defendant County is a governmental entity that acting under color of
       state

law.

       18.    Plaintiff’s constitutional rights were violated.

       19.   Those constitutional rights violations resulted from an official policy and/or

custom, and/or deliberate indifference in failing to train and supervise.

                                             4

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 4 of 24
       20.     Plaintiff had a serious medical need, that ultimately required multiple

surgeries to correct.

       21.     Corporate actors of Defendant Correct Care and state actors of Defendant

County had knowledge of the serious medical need but deliberately disregarded that

information.

       22.     On or about September 22, 2017 Plaintiff was processed into JCDC.

       23.     Plaintiff has Diabetes and informed JCDC of his disability.

       24.      On or about the week of October 29, 2017 Plaintiff’s left foot began to

experience swelling.

       25.     On or about the week of October 29, 2017 Plaintiff showed his left foot
       to

JCDC Nurse Nicole (last name unknown).

       26.     Nurse Nichole told Plaintiff that he had athlete’s foot but that JCDC would

not provide any medication for the condition.

       27.     Plaintiff purchased medical powder for the athlete’s foot with his

commissary money.

       28.     Plaintiff was not given the medical powder for his foot for 9 days.

       29. Plaintiff continued to experience swelling and a deterioration of
       the
condition of his left foot over the next two to three weeks.

       30.     Plaintiff asked several of the other JCDC nurses to look at his foot.

       31.     Plaintiff was told by JCDC nurses on more than 10 occasions that they did

not have time to examine him.

                                             5

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 5 of 24
       32.     Plaintiff’s foot then swelled to such a degree that it developed a cyst.

       33.   Plaintiff continued to request a medical consultation and was denied
       until

November 13, 2017.

       34.    On or about November 13, 2017 JCDC Officer Renco noticed the extensive

swelling of Plaintiff’s left foot.

       35.    Officer Renco then took Plaintiff to a nurse who referred Plaintiff to the

emergency room of Truman Medical Center at Hospital Hill.

       36.   On or about November 13, 2017 Plaintiff was taken to the Truman
       Medical

Center emergency room where he was evaluated by ER doctors and treated.

       37.     Plaintiff was found to have a cyst on his foot in addition to the swelling.

       38.    Plaintiff was prescribed antibiotic medication by Truman Medical
       Center

Doctors.

       39.     Plaintiff was then returned to the custody of Defendant County.

       40.    From November 13, 2017 to late on November 16, 2017, Plaintiff did not

receive his prescribed antibiotics in the amounts or on the schedule prescribed by Truman

Medical Center physicians.

       41.    From November 13, 2017 to late on November 16, 2017, Plaintiff’s

condition rapidly deteriorated.

       42.     From November 13, 2017 to late on November 16, 2017, Plaintiff’s

cyst began to excrete discharge, swelled more extensively and grew in size.

                                              6

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 6 of 24
       43.  On or about November 16, 2017 Plaintiff was again admitted to
       Truman

Medical Center’s Emergency Room.

       44.    Truman medical center performed an MRI, X-ray, and other tests
       on

Plaintiff’s condition.

       45.    Doctors diagnosed Plaintiff with an abscess infected with MRSA.

       46.    Plaintiff was placed on an aggressive regimen of IV antibiotics.

       47.    Plaintiff’s abscess was roughly two inches wide, an inch and a half long

and an inch and a quarter deep.

       48.    Plaintiff’s abscess exposed the bone of plaintiff’s left foot and affected

each of the toes of his foot.

       49.    Plaintiff was placed on different antibiotics.

       50.    On or about November 22, 2017, Plaintiff underwent surgery on the

abscess and the infected area of his foot.

       51.    To treat the infection, Plaintiff underwent surgery to remove the

infected tissue.

       52.    Plaintiff received no anesthetic, local or otherwise during this surgery.

       53.    The surgeon jabbed a large pair of surgical scissors into the oozing

and infected wound two inches deep, and began cutting away the infected flesh.

       54.    The doctor then had to drain several ounces of puss and diseased fluid

from the infection site.



                                             7

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 7 of 24
       55.      Plaintiff screamed during the procedure due to the pain he was

experiencing.

       56.    Sheriff’s Deputy Casey (Last name unknown) nearly had to leave the room

due to the graphic nature of the procedure.

       57.      Once the procedure was done Plaintiff was then given a local anesthetic.

       58.      Plaintiff had to receive wound packing.

       59.    On or about November 30, 2018 Plaintiff was again released to the Custody

of Defendant County.

       60.    On or about November 30, 2019 Plaintiff had to return to the emergency

room due to the disease in his left foot.

       61.    Plaintiff was still experiencing extreme pain from the site of his infected

abscess, along with pus discharge and the breakdown of tissue.

       62.    Plaintiff continued to experience excruciating pain from the site of the

abscess. He could not take pain medications due to unrelated medical conditions.

       63.    Plaintiff alleges that the Defendants collectively took actions and omissions

including :

       64. Defendants showed deliberate indifference to a serious medical condition

and need. The Defendants displayed a recklessness and conscious disregard of a serious

risk. Plaintiff’s medical needs were so obvious that the necessity for further medical

attention was obvious. Estelle v. Gamble, 429 U.S. 97, 104-05 (1976). Plaintiff’s

condition was so obvious that it was seen by Officer Renco, walking down the hallway,

even though Plaintiff was repeatedly turned away from care or received insufficient care.
                                              8

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 8 of 24
         65. Defendants disregarded accepted correctional medical practices.

         66. Defendants failed to use that degree of skill and learning ordinarily used

under the same or similar circumstances by members of Defendants’ professions.

         67. Defendants disregarded ordinary care and medical care for the Plaintiff’s

serious medical condition(s).

         68. Defendants’ collective policies and customs resulted in Plaintiff’s pain

and suffering, as well as emergency surgeries, and nearly losing his foot.

         69. Plaintiff requested medical attention approximately 10 times over a two-week

period before he was initially hospitalized.

         70. Upon information and belief, Plaintiff never saw a doctor. Rather he only saw

a nurse who almost certainly initially “diagnosed” the Plaintiff’s foot condition

incorrectly.

         71. It was the Defendants policy or custom to not have a doctor on duty at all

times.

         72. It was the Defendants policy and or custom to not have the appropriate

number of nurses on staff at all times.

         73. Plaintiff is under information and belie that the nurses at JCDC were

overworked and limited on time.

         74. At least four times while the Plaintiff was in the medical pod at JCDC, after

returning from the hospital, he was not provided his prescribed antibiotics, simply

because the nurse did not have enough time.

                                               9

          Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 9 of 24
       75. Plaintiff is under information and belief that the Defendants’ policy or custom

is to limit medical costs by insufficiently staffing medical personnel and withholding

medication – including over the counter medication that must be purchased by inmates

themselves.

       76. The Plaintiff was not provided his prescription medications upon being

released from JCDC, which contributed to his hospitalization the very next day.

       77. Plaintiff is under information and belief that the Defendants’ policy or custom

is to release inmates without providing their medication.

       78. When the Plaintiff was ultimately transported to Truman Medical Center on

November 13, 2017, he was informed by a nurse working at JCDC that he was the

second inmate in approximately one week that needed to be hospitalized for MRSA

infection, which upon information and belief, was also misdiagnosed and left untreated

for days.

       79. JCDC has a long history of providing unsanitary conditions to its inmates. By

way of example, a Grand Jury was convened by the Jackson County Prosecutor’s Office

to investigate conditions in the jail, and the Grand Jury reported that, “The Jail must also

address cleanliness to stop the spread of infectious diseases in order to safely maintain its

inmate population and staff.” The Grand Jury Report is attached and incorporated herein

as Exhibit 1. The Grand Jury heard testimony regarding cleanliness in 2018 and cited to

multiple studies performed on JCDC during 2016 and 2017.

       80. Defendants County and Piccinini did not operate JCDC to American

Correctional Association standards.

                                             10

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 10 of 24
         81. Defendant Correct Care Solutions did not provide medical care consistent

with American Correctional Association standards.

         82. JCDC was not accredited by any correctional association in the United States,

at any relevant time.

         83. It was the policy of the Defendants to fail to provide a “medical ombudsman”

to provide resources for inmates, even though the Jackson County Jail Task Force called

for such a position in 2016. A copy of the Jackson County Jail Task Force is attached

and incorporated as Exhibit 2.

         84. At virtually every opportunity to cut costs, the Defendants chose to take a

more profitable action over a more medically sound action including but not limited to:

employing no or shallow medical screening upon intake, understaffing medical

personnel, ignoring medical complaints, providing medication, forcing inmates to

purchase their own medications, not providing doctors, undertraining staff, and generally

operating in filthy conditions that spread infectious diseases.2

         85. It is the Defendant County’s policy and/or custom to use the medical housing

pods at JCDC as overflow housing units which contributes to problems of understaffing

and distribution of medication.

         86. Defendants’ staff (including Correct Care medical contractor staff) are

undertrained as identified in the Legislative Audit Report conducted by CRA, Inc.,

which is attached and incorporated as Exhibit 3.



2
    Exhibit 2 passim, and specifically at 9.
                                               11

          Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 11 of 24
       87. Plaintiff is under information and belief that it is the policy of the Defendants

to only have a physician on site “as necessary and according to contract.”3 The

Defendants policy tellingly provides no criteria to determine whether the on-site

presence is “necessary.”

       88. It is the policy of the Defendants to perform “high risk, high cost, high volume

or problem events” on site, as opposed to offsite in the care of a trained physician or

emergency room.4 This policy placed inmates at danger since physicians are almost

never on site and medical personnel at JCDC is undertrained and understaffed.

       89. Plaintiff is under information and belief that it is the policy of the Defendants

to perform “infection control and infectious disease management” on site.5 This policy is

inherently dangerous given JCDC’s history of filthy conditions, lack of trained

personnel, and understaffing.

       90. The Plaintiff’s infectious disease should have been treated at an Emergency

Room from the beginning, rather than untreated at JCDC.

       91. Plaintiff is under information and belief that it is the custom of Defendants to

fail to follow policy “A3.04.02 Monitoring of Health Services.” Regular audits and

“chart reviews” are not performed. Grievances and complaints are not investigated,

including the Plaintiff’s complaints.

       92. The Defendants have had a number of high profile lawsuits filed against them



3
  Policy A3.02.
4
  Policy A3.04
5
  Id.
                                             12

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 12 of 24
for violating inmates civil rights relating to medical care, including failing to diagnose,

failing to care for, and falsifying medical records.6

          93. As a result of the Defendants’ actions, Plaintiff sustained terrible damage,

including but not limited to the excruciating pain associated with having scissors jammed

into his foot to remove infected and damaged tissue, the permanent limp and damage to

his foot, ongoing medical treatment that may ultimately culminate in another surgery,

daily physical pain, and emotional pain and trauma.

                                COUNT
                                  I:
         INADEQUATE MEDICAL TREATMENT IN VIOLATION OF THE
          FOURTH, EIGHTH, AND FOURTEENTH AMENDMENT TO THE
        UNITED STATES CONSTITUTION, COGNIZABLE UNDER 42 U.S.C. §
                                 1983


            94.    The allegations contained in all aforementioned Paragraphs are hereby

    realleged and incorporated as if fully set forth herein.

            95.   Defendants had a duty to provide adequate care to Plaintiff while he was
            in

    Defendants’ custody.

            96.   Plaintiff had several serious medical needs throughout his confinement
            in

    JCDC.

            97.    Defendants were aware of Plaintiff’s various serious medical needs

    including his diabetes as well as the development of swelling and sores of his feet due



6
    See Aguirre et al v. Correct Care Solutions LLC, et al, 4:19-cv-00446
                                                 13

            Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 13 of 24
to his diabetes, and the need to administer antibiotic medication properly to treat these

medical conditions.

       98.       Defendants, with deliberate indifference, failed to adhere to Plaintiff’s

various medical necessities.

       99.       As a direct and proximate result of the foregoing, Plaintiff suffered various

injuries, including, but not limited to, those described herein.

       100.        Each of the aforementioned actions and/or omissions of Defendants

were committed under color of state law and/or pursuant to the policies, customs,

practices, rules, regulations, ordinances, and/or statutes of Defendant Jackson County

and/or the Jackson County Jail.

       101.      Defendants’ were acting under color of state law.

       102.          Defendants are not entitled to qualified immunity for their actions

described herein.

       103.        Defendants’ actions and/or omissions were done with deliberate

indifference to Plaintiff’s rights.

       104.        As shown by the foregoing, Defendants’ conduct was willful, wanton,

and malicious, and showed complete indifference to and/or conscious disregard for

Plaintiff’s rights, thus justifying an award of punitive damages in an amount sufficient

to punish Defendants and/or deter them and others similarly situated from such conduct

in the future.

       105.      Plaintiff is entitled to reasonable attorneys’ fees pursuant to 42 U.S.C.
       §

                                               14

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 14 of 24
1988.

        WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages

– compensatory, nominal, and/or punitive as is deemed fair and reasonable; for

reasonable attorneys’ fees; for costs; for interest as allowed by law; and for such other

and further relief deemed just and proper.

                          COUNT
                             II:
 DENIAL OF ACCESS TO COMPETENT MEDICAL CARE IN VIOLATION
 OF THE FOURTH, EIGHTH, AND FOURTEENTH AMENDMENT TO THE
 UNITED STATES CONSTITUTION, COGNIZABLE UNDER 42 U.S.C. § 1983


        106.    The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

        107.       As stated herein, Defendants, their agents and employees, with

knowledge of Plaintiff’s various medical needs, and/or with deliberate indifference to

such medical needs, have acted or have failed to act, on numerous occasions, in such

a way as to deprive Plaintiff of necessary and adequate medical care thus endangering

Plaintiff’s health and well-being.

        108.   Defendants, their agents and employees, with knowledge of Plaintiff’s

various medical needs, have a duty to provide medical care to inmates of the JCDC in

conformity with the standards for delivery of such medical care in the State of Missouri

as a whole.

        109.   Defendants, their agents and employees, with knowledge of Plaintiff’s

various medical needs, or with deliberate indifference to such medical needs, acted
                                             15

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 15 of 24
or failed to act in such a way as to provide medical care to Plaintiff in conformity with

the standard for delivery of such medical care in the State of Missouri as a while and

have in fact provided medical care which does not meet such standards thus endangering

Plaintiff’s health and well-being.

         110.   Defendants, knowing of the medical needs of Plaintiff, and knowing also

of the inadequacies and deficiencies in the medical facilities staffing and procedures at

the

JCDC, have a duty to establish and implement policies, practices, and procedures

designed to assure that Plaintiff receive medical treatment and care in conformity with the

standards for delivery of such medical care and treatment in the State of Missouri as a

whole.

         111.   Defendants, knowing of the medical needs of Plaintiff, and with deliberate

indifference to the inadequacies and deficiencies in the medical facilities, staffing, and

procedures at JCDC, have failed and neglected to establish and implement policies,

practices, and procedures designed to assure that Plaintiff receive medical treatment and

care at the standards in Missouri as a whole, or have adopted policies, practices, and

procedures which Defendants knew, or reasonably should have known, would be

ineffective in delivering medical treatment at such standards, thus endangering Plaintiff’s

health and well-being.

         112.   Defendants, knowing of the medical needs of Plaintiff, have a duty

to instruct, supervise, and train their employees and agents to assure the delivery of

medical care to Plaintiff which is consistent with the standards of medical care in the
                                            16

      Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 16 of 24
State of Missouri as a whole.

        113.   Defendants, knowing of the medical needs of Plaintiff, or with deliberate

indifference to such needs, have failed to instruct, supervise, and train their employees

and agents in such a manner as to assure the delivery of medical care to Plaintiff which

is consistent with the standards of medical care in the State of Missouri as a whole,

thus endangering Plaintiff’s health and well-being.

      114. As a direct and proximate result of the foregoing, Plaintiff has suffered
      –
and continues to suffer – physical and personal injuries, personal humiliation, pain

and suffering, garden variety emotional distress, and other related compensatory

damages.

        115.     At all times relevant herein, the individual Defendants were acting

under color of law prescribed to them and/or pursuant to policies, customs, and/or

practices of Defendant Jackson County.

        116.    As shown by the foregoing, Defendants’ conduct was willful, wanton,

and malicious, and showed complete indifference to and/or conscious disregard for the

rights of others, including the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or deter them and other

similarly situated from such conduct in the future.

        117.   No Defendant is entitled to qualified immunity for their actions.

        118.   Plaintiff is entitled to reasonable attorneys’ fees pursuant to 42 U.S.C.
        §

1988.

                                            17

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 17 of 24
       WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages

– compensatory, nominal, and/or punitive – as is deemed fair and reasonable; for

reasonable attorneys’ fees; for costs; for interest as allowed by law; and for such other

and further relief deemed just and proper.


                           COUNT
                              III:
      CRUEL AND UNUSUAL PUNISHMENT IN VIOLATION OF THE
     FOURTH, EIGHTH, AND FOURTEENTH AMENDMENTS TO THE
    UNITED STATES CONSTITUTION, COGNIZABLE UNDER 42 U.S.C. §
                             1983

       119.     The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       120.    The above acts and/or omissions of Defendants as described herein

constitute a deprivation of Plaintiff’s constitutional entitlement to be free from cruel and

unusual punishment as guaranteed by the United States Constitution.

       121.     Defendants’ actions and/or omissions were done with deliberate

indifference to Plaintiff’s constitutional rights.

       122.        Defendants’ actions and/or omissions were the result(s) of official

customs, practices, and/or policies.

       123.      Plaintiff’s right to be free from cruel and unusual punishment was

well- established at all times relevant herein such that any reasonable law enforcement

officer would have been aware of the standard.

       124.     As a direct and proximate result of the foregoing, Plaintiff has suffered

                                              18

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 18 of 24
– and continues to suffer – physical and personal injuries, personal humiliation, pain and

suffering, garden variety emotional distress, and other related compensatory damages.

        125.     At all times relevant herein, the individual Defendants were acting

under color of law prescribed to them and/or pursuant to policies, customs, and/or

practices of Defendant Jackson County.

        126.     At all times relevant herein, Defendants were acting with deliberate

indifference to Plaintiff’s clearly established constitutional rights.

        127.     As shown by the foregoing, Defendants’ conduct was willful, wanton,

and malicious, and showed complete indifference to and/or conscious disregard for the

rights of others, including the rights of Plaintiff, thus justifying an award of punitive

damages in an amount sufficient to punish Defendants and/or deter them and other

similarly situated

from such conduct in the future.

        128.   No Defendant is entitled to qualified immunity for their actions.

        129.   Plaintiff is entitled to reasonable attorneys’ fees pursuant to 42 U.S.C.
        §

1988.

        WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages

– compensatory, nominal, and/or punitive – as is deemed fair and reasonable; for

reasonable attorneys’ fees; for costs; for interest as allowed by law; and for such other

and further relief deemed just and proper.




                                             19

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 19 of 24
                                        COUNT IV:
                                       FAILURE TO
                                         TRAIN

       130.      The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

       131.      As demonstrated herein, Defendants’ actions and/or inactions, as well as

the actions and/or inactions of various Defendant County corrections officers, deprived

Plaintiff of numerous rights guaranteed to him under the United States Constitution.

       132.         At all times relevant herein, Defendants acted under color of law

prescribed to them and/or pursuant to policies, customs, and/or practices of Defendant

Jackson County.

       133.      At all times relevant herein, Plaintiff is under information and belief that

the training policies of Defendant County and Defendant Piccinini were not adequate to

train their officers to handle the usual and recurring situations with which they must deal.

       134.     Defendants were deliberately indifferent to the obvious consequences

of their failure to train its officers adequately.

       135.    The failure of Defendant County and Defendant Piccinini to provide

adequate training caused the deprivation of Plaintiff’s rights; that is, Defendants’ failure

to train is so closely related to the deprivation of Plaintiff’s Constitutional rights as to

be the moving force that caused the ultimate injury(ies).

       136. Defendant County and Defendant Piccinini were or should personally have

been aware that Plaintiff faced a substantial risk of serious harm by failing to properly


                                               20

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 20 of 24
train their subordinate officers as set forth herein.

       137. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered – and continues to suffer – physical and psychological injuries, personal

humiliation, pain and suffering, garden variety emotional distress, and other related

compensatory damages.

       138. As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages

in an amount sufficient to punish Defendants and/or deter them and others similarly

situated from such conduct in the future.

       139. Plaintiff is under information and belief that the aforementioned violations

of Plaintiff’s constitutional rights is part of a pattern and practice of similar behavior on

the part of Defendants.

       140. No Defendant is entitled to qualified immunity for their actions.

       141. Defendant County is not entitled to qualified immunity and is separately

liable for the JCDC’s policies, usages, customs, practices, and/or Defendant Piccinini’s

decisions as the final decision and policymaker.

       142. Plaintiff is under information and belief that at all relevant times herein,

Defendant Piccinini had policymaking authority over the policies and procedures of

Defendant County and/or the JCDC that directly and proximately resulted in the

deprivation of Plaintiff’s constitutional rights.


                                              21

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 21 of 24
        143.   Plaintiff is entitled to reasonable attorneys’ fees pursuant to 42 U.S.C.
        §

1988.

        WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages

– compensatory, nominal, and/or punitive – in such an amount in excess of $25,000.00

as is deemed fair and reasonable; for reasonable attorneys’ fees; for costs; for interest as

allowed by law; and for such other and further relief deemed just and proper.

                               COUNT V: FAILURE TO
                                   SUPERVISE

        144.   The allegations contained in all aforementioned Paragraphs are hereby

realleged and incorporated as if fully set forth herein.

        145.   As demonstrated herein, the actions and/or inactions of Defendants and

various Defendant County corrections officers deprived Plaintiff of numerous rights

guaranteed to him under the United States Constitution.

        146.   Defendant Piccinini personally knew that his subordinates were engaging

in the aforementioned acts which caused Plaintiff to face a substantial risk of serious

harm.

        147. Plaintiff is under information and belief that Defendant Piccinini provided

inadequate supervision of his subordinates so as to ensure compliance with existing

JCDC policies and procedures, as well as appropriate “industry standards.”

        148.   Plaintiff is under information and belief that Plaintiff’s Constitutional

violations as set forth herein were not the first committed by Defendant County

employees, namely subordinates of Defendant Piccinini.
                                             22

        Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 22 of 24
       149.    Defendant Piccinini made a deliberate choice not to provide adequate

supervision over his subordinates.

       150. Moreover, Defendant Piccinini should have been aware of widespread

abuse, meaning abuse that was obvious, flagrant, rampant, and of continued duration thus

putting Defendant Piccinini on notice of the need to take corrective action through

heightened supervision of his subordinates.

       151. At all times relevant herein, all individual Defendants were acting under

color of law prescribed to them and/or pursuant to policies, customs, and/or practices of

Defendant County and/or the JCDC.

       152. As a direct and proximate result of Defendants’ conduct, Plaintiff has

suffered – and continues to suffer – physical and psychological injuries, personal

humiliation, pain and suffering, garden variety emotional distress, and other related

compensatory damages.

       153. As shown by the foregoing, Defendants’ conduct was willful, wanton, and

malicious, and showed complete indifference to and/or conscious disregard for the rights

of others, including the rights of Plaintiff, thus justifying an award of punitive damages

in an amount sufficient to punish Defendants and/or deter them and others similarly

situated from such conduct in the future.

       154.    No Defendant is entitled to qualified immunity for their actions.

      155.     Plaintiff is entitled to reasonable attorneys’ fees pursuant to 42 U.S.C.

      §1988.



                                            23

      Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 23 of 24
        WHEREFORE, Plaintiff prays this Honorable Court award Plaintiff damages

 – compensatory, nominal, and/or punitive – as is deemed fair and reasonable; for

 reasonable attorneys’ fees; for costs; for interest as allowed by law; and for such other

 and further relief deemed just and proper.



                         PLAINTIFF DEMANDS A JURY TRIAL

                                                   Respectfully submitted,


                                                   HOLLINGSHEAD & DUDLEY
Date: October 26, 2020                             /s/ Nicholas Dudley
                                                   Nicholas Dudley #62860
                                                   1114 West Main Street
                                                   Blue Springs, Missouri 64015
                                                   Phone: (816) 224-9500
                                                   Fax: (816) 224-9503
                                                   ndudley@hdtriallawyers.com
                                                   ATTORNEY FOR PLAINTIFF




                            CERTIFICATE OF SERVICE

      I hereby certify that a copy of the forgoing was served on all counsel of record via
the ECF electronic court filing system on October 26, 2020.

                    /s/Nicholas Dudley




                                              24

       Case 4:20-cv-00123-FJG Document 25 Filed 10/26/20 Page 24 of 24
